Citation Nr: 1002788	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  05-12 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death, secondary to exposure to herbicides.

2.  Entitlement to Dependent's Educational Assistance (DEA).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel

INTRODUCTION

The Veteran had active service from April 1967 to October 
1976.  He died in July 2003.  The appellant is the Veteran's 
widow.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of January 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In his April 2005 substantive appeal, the Veteran had 
requested a hearing before a Veterans Law Judge sitting at 
the RO.  Such request was later withdrawn in an April 2007 
statement.  

In November 2007, the Board remanded the claim for further 
development.  The requested development has been completed.


FINDINGS OF FACT

1.  The Veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The Veteran died in July 2003, at the age of 54; the 
immediate cause of death was listed as colon cancer.  No 
other significant condition contributing to the Veteran's 
death was reported on the death certificate.

3.  At the time of the Veteran's death, service-connection 
was in effect for posttraumatic stress disorder (evaluated at 
10 percent disabling) and for left ear hearing loss 
(evaluated as noncompensably disabling).

4.  Colon cancer was first demonstrated many years after 
service, and was not related to the Veteran's service.  It 
was not related to exposure to Agent Orange or other 
herbicide during service.

5.  There is no competent and reliable evidence that 
establishes a causal relationship between the Veteran's death 
and service, to include exposure to Agent Orange, or to any 
service-connected disability.

6.  The Veteran was not in receipt of a permanent and total 
service-connected disability rating at the time of his death 
nor did he die from a service-connected disability.


CONCLUSIONS OF LAW

1.  A disease or injury incurred in or aggravated by service 
did not cause or contribute substantially or materially to 
the cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159(a), 3.303, 3.304, 3.307, 3.309, 3.312 (2009).

2.  Eligibility for Dependents' Educational Assistance is not 
established. 38 U.S.C.A. §§ 3500, 3501 (West 2002 & Supp. 
2009); 38 C.F.R. 3.807 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. § 
5103A and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the appellant's claim.  In a VCAA letter of September 2003 
the appellant was provided adequate notice as to the evidence 
needed to substantiate her claims.  She was informed of the 
evidence necessary to establish entitlement, what evidence 
was to be provided by the appellant and what evidence the VA 
would attempt to obtain on her behalf; it also in essence 
told her to provide relevant information which would include 
that in her possession.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The notice predated the 
rating decision.

Certain additional VCAA notice requirements may attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  
Generally, section 5103(a) notice for a DIC case must 
include: (1) a statement of the conditions, if any, for which 
a veteran was service-connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content 
of the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  In the 
September 2003 VCAA letter, the RO provided notice to the 
appellant regarding what information and evidence is needed 
to substantiate a claim for the cause of the Veteran's death, 
as well as what information and evidence must be submitted by 
the appellant, what information and evidence will be obtained 
by VA, and the need for the appellant to advise VA of any 
further evidence that pertains to the claim.  That letter 
listed the disabilities for which the Veteran was service-
connected at the time of death.  The letter is thus Hupp 
compliant.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  A death 
certificate has been obtained.  The Veteran's service 
treatment records, service personnel records, and available 
private medical treatment records have been obtained.  The 
Board notes that in the remand of November 2007 the RO was 
instructed to obtain an explanation for his April 2006 letter 
from the appellant's private physician, Dr. Beeker.  In 
attempts to comply with the Board's request, the RO made two 
requests to Dr. Beeker in January 2008 and April 2008 for an 
explanation.  However, the requests went unanswered.  In 
April 2008 and June 2009 the RO wrote letters to the 
appellant explaining that Dr. Beeker had not replied and that 
they were requesting the appellant's assistance in obtaining 
the explanation from Dr. Beeker.  These letters also went 
unanswered.  Therefore, the Board finds that all efforts to 
obtain the requested information have been made and further 
delaying the appellant's claim or an additional remand would 
serve no purpose.  

Based on the foregoing, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case. No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).  Rather, the evidence is 
adequate and a VA opinion is not needed.  The evidence on 
file includes both treatment records and an opinion as to the 
relationship between colon cancer and service to include 
exposure to herbicides.  

Legal Criteria and Analysis

I. Cause of Death

The record indicates that the Veteran served on active duty 
from December 1967 to October 1976; he served in Vietnam from 
April 1969 to April 1970 and from January 1971 to November 
1971.  

The record reflects that the Veteran died in July 2003, at 
the age of 54.  A certificate of death, dated in August 2003, 
indicates that the Veteran's death was attributed to colon 
cancer.  No other significant condition contributing to the 
Veteran's death was reported on the death certificate.  At 
the time of his death, the Veteran was service-connected for 
PTSD and left ear hearing loss.

The Veteran's service treatment records do not reflect any 
complaints, findings or diagnosis of any cancer, to include 
colon cancer.

Private treatment records of March 2002 show that the Veteran 
was initially diagnosed with stage II colon carcinoma for 
which he underwent surgery, in January 2002.  That same 
month, he underwent a surgical resection and in February 2002 
he was started on adjuvant chemotherapy.  

A VA examination report of November 2002 notes the Veteran 
was diagnosed with colon cancer in January 2002.  After a 
physical examination he was diagnosed with adenocarcinoma of 
ascending colon, operated successfully and treated with 
chemotherapy.  The cancer was currently in remission.  The 
examiner noted that colon cancers are not determined to be 
related to Agent Orange exposure in the past.  

VA outpatient treatment records of March 2003 a history of 
colon cancer since January 2002.  

Private treatment records of January 2003 note he had an 
upper lung mass suspicious for primary lung cancer.  There 
appeared to be adjacent involvement of the soft tissues and 
bone at the junction between the right first rib and sternum.  
In May 2003 he was noted to have recurrent adenocarcinoma in 
a nodal mass.  

Private records of May 2003 show that the appellant was 
diagnosed with metastatic carcinoma in the left and right 
lobes of the liver.  A CT scan of June 2003 notes a history 
of colon cancer with metastatic disease.  It was noted that 
there was a dramatic progression of metastatic disease 
throughout the liver and mesentery since May 2003.  

An April 2006 letter from the Veteran's private physician Dr. 
Beeker states that he understood the Veteran was exposed to 
herbicides while serving in Southeast Asia.  He stated that 
herbicides, especially Agent Orange, have a strong 
association with increasing the risk of chronic lymphocytic 
leukemia and non-Hodgkin's lymphoma.  He went on to state 
that the Veteran died of as a consequence of having 
progressive non-Hodgkin's lymphoma which certainly could have 
been related to his herbicide exposure in Southeast Asia.  He 
further noted that the Veteran was exposed to herbicides 
which clearly have a strong relationship with non-Hodgkin's 
lymphoma and that his lymphoma could certainly have been due 
to this exposure.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may also 
be granted for malignant tumors, when manifested to a 
compensable degree within the initial post-service year.  See 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It must be shown that there was a causal connection.  
U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death from the view point of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  In cases 
where the primary causes of death are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  It would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
U.S.C.A. § 1116(a) (3) (West 2002); 38 C.F.R. § 3.307(a) (6) 
(iii) (2009).

Pursuant to the Agent Orange Act of 1991, the Secretary of 
Veterans Affairs entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize scientific 
evidence concerning the association between exposure to 
herbicides used in Vietnam and diseases suspected to be 
associated with such exposure. The law requires the Secretary 
to determine, based on this medical evidence, that a positive 
association exists or does not exist.

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in 38 C.F.R. § 3.307(a), even though there is no 
evidence of such disease during the period of service.

In this case, the appellant contends that the Veteran was 
exposed to Agent Orange in service, and that such exposure 
caused him to develop colon cancer that eventually led to his 
death.  The specific statute pertaining to claimed exposure 
to Agent Orange is 38 U.S.C.A. § 1116.  Regulations issued 
pursuant thereto previously provided that, if a veteran who 
served on active duty in Vietnam during the Vietnam era 
developed one of the diseases which is presumed to have 
resulted from exposure to herbicides, the veteran would then 
be presumed to have been exposed to Agent Orange or similar 
herbicide.  See McCartt v. West, 12 Vet. App. 164 (1999).  
These regulations also stipulated the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (which means transient neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset), 
porphyria cutanea tarda, prostate cancer, respiratory 
cancers, and soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within one 
year after the last date on which the veteran was exposed to 
a herbicide agent during active service.  38 C.F.R. § 
3.307(a) (6) (ii).

Thus, service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
veteran must show that he served in the Republic of Vietnam 
during the Vietnam era. 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a) (6). Second, the veteran must be diagnosed, within 
the appropriate time period, with one of the specific 
diseases listed in 38 C.F.R. § 3.309(e).  See Brock v. Brown, 
10 Vet. App. 155 (1997).  In addition, the U.S. Court of 
Appeals for the Federal Circuit has determined that a veteran 
is not precluded from establishing service connection for a 
non-presumptive disease, with proof of actual direct 
causation by service.  See Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994).

Again, the first question for consideration is whether the 
Veteran was exposed to Agent Orange.  The above-described 
presumptions apply only to veterans who actually served in 
Vietnam (although there is no minimum time frame provided by 
the law).  In this case, the record indicates that the 
Veteran had honorable service in Vietnam from April 1969 to 
April 1970 and from January 1971 to November 1971.  
Therefore, the Veteran was presumptively exposed to Agent 
Orange.  Moreover, such presumption has not been rebutted 
here.

However, as noted above, diseases or disorders that have been 
positively associated with Agent Orange do not include colon 
cancer, and accordingly the Veteran's unfortunate death from 
that condition is not entitled to a presumption of service 
connection under the statutes and regulations.  Thus, even 
conceding the Veteran's exposure to Agent Orange, colon 
cancer is not a disorder that is presumptively service 
connected on the basis of herbicide exposure.  See 38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.307, 3.309.

For the reasons noted above, a presumptive grant of service 
connection is not for application here.  

As noted previously, a claimant is not precluded from 
presenting proof of direct service connection between a 
disorder and exposure to Agent Orange, even if the disability 
in question is not among statutorily enumerated disorders 
which are presumed to be service related, the presumption not 
being the sole method for showing causation.  See Combee v. 
Brown, supra.  Hence, the appellant may establish service 
connection for the cause of the Veteran's death due to colon 
cancer as a significant condition contributing to death, by 
presenting competent evidence which shows that it is as 
likely as not that the disorder was caused by in-service 
Agent Orange exposure.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 
3.102, 3.303; Gilbert v. Derwinski, supra.

In support of the Veteran's claim on a nonpresumptive basis 
is the April 2006 letter written by Dr. Beeker.  However, 
such opinion is not found to be persuasive here.  Indeed, Dr. 
Beeker stated that the Veteran died of non-Hodgkin's 
lymphoma, which could very well be related to his exposure to 
herbicides in service.  However, a review of the record shows 
that that the Veteran was not diagnosed with non-Hodgkin's 
lymphoma.  Rather, he was diagnosed with metastatic colon 
adenocarcinoma.  Nowhere in the record is there a diagnosis 
of non-Hodgkin's lymphoma.  Moreover, the death certificate 
does not list non-Hodgkin's lymphoma as a cause of death.  
Finally, the Board notes that several attempts were made to 
obtain clarification from Dr. Beeker as to his April 2006 
statement.  However, neither he nor the appellant replied to 
the requests for clarification.  As the April 2006 opinion 
does not address the stated cause of death, colon cancer, it 
fails to support a nexus between the appellant's cause of 
death and service.  

The remainder of the record also fails to causally relate the 
terminal colon cancer to the Veteran's active service.  
Significantly, the service treatment records do not that show 
that colon cancer was present in service, and the first 
mention of colon cancer was not noted until January 2002, 
many decades after discharge.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Moreover, there is no competent 
evidence of record that establishes or suggests that there is 
any etiologic connection between any incident of the 
Veteran's service, to include presumed exposure to any 
herbicide agent while he was in Vietnam and his subsequent 
development of stomach cancer.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  Quite the contrary, a VA examiner in 
November 2002 opined that the appellant's colon cancer was 
not related to exposure to herbicides in service.  Once 
again, the appellant's assertions of a causal link, standing 
alone, without the support of competent medical evidence, are 
not probative of a causal link because the appellant, as a 
lay person, is not competent to offer medical opinions.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).

The appellant further contends that under the applicable 
regulations, set forth above, the cause of the Veteran's 
death should be service connected, asserting that he was 
exposed to Agent Orange during service and died of sickness 
related to exposure to the herbicide.  Specifically, in the 
Form 9 of April 2005 the appellant argues that the Veteran 
was diagnosed with liver cancer and this is a presumptive 
disease in exposure to Agent Orange cases.  We recognize the 
appellant's sincere belief that the Veteran's death was 
related in some way to his military service.  Nevertheless, 
in this case the appellant has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding a causal relationship between the 
Veteran's death and his active military service, including 
exposure to Agent Orange.  See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied 119 S. Ct. 404 (1998).  Moreover, while 
the appellant was diagnosed with liver cancer, this was not 
listed as a cause of his death.  Indeed, the death 
certificate listed only colon cancer as the cause of death 
with no other underlying cause.  Moreover, the treatment 
records show that the liver cancer was part of the metastatic 
process of the appellant's colon cancer.  

Given that the Veteran did not die of a disability subject to 
the presumptive provisions regarding exposure to Agent Orange 
or other herbicide agents, and because colon cancer was not 
manifested to a compensable degree within one year following 
the Veteran's discharge from military service, service 
connection for the cause of the Veteran's death due to colon 
cancer is not warranted.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  See Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the condition that caused or 
contributed to cause the Veteran's death.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the Veteran's 
death, including as a result of herbicide exposure.  Ortiz v. 
Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

II.  Educational Assistance

Survivors' and Dependents' Educational Assistance (DEA), 
under Chapter 35, Title 38, of the United States Code, is a 
program of education or special restorative training that may 
be authorized for an eligible person, such as a surviving 
spouse, if the applicable criteria are met.  See 38 U.S.C.A. 
§§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.

Basic eligibility for certification of DEA exists if the 
veteran was discharged from service under conditions other 
than dishonorable, or died in service, and either (1) has a 
permanent total service-connected disability, or (2) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death, or (3) died as a result 
of a service-connected disability, or, if a service member 
(4) is on active duty as a member of the Armed Forces and, 
for a period of more than 90 days, has been listed by VA 
concerned as missing in action, captured in line of duty by a 
hostile force, or forcibly detained or interned in the line 
of duty by a foreign government or power.  38 C.F.R. § 3.807.

The Veteran received an honorable discharge from active 
military service.  However, he was not in receipt of a 
permanent total service-connected disability, and did not die 
as a result of a service-connected disability.

Accordingly, Survivors' and Dependents' Educational 
Assistance, pursuant to the provisions of Chapter 35, Title 
38, United States Code, is not warranted.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Eligibility for Survivors' and Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35 is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


